DETAILED ACTION
	Claims 15-23 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-9
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group V, claim 15 the reply filed on 16 August 2021 has been previously acknowledged.  
Claim 15 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 16-22 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-14 directed to the invention(s) of Groups I-IV do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups V-VII as set forth in the Office action mailed on 14 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Poker on 5 August 2022
The application has been amended as follows: 
1.	Cancel claims 1-14.
2.	Amend claim 16 by deleting “to obtain Intermediate II” from the last line and replace with “to obtain the compound of formula II”
3.	Amend claim 19 by deleting “, preferably methyl or n-butyl”.
4.	Amend claim 20 by deleting “to obtain Intermediate II” from the second to last line and replace with “to obtain the compound of formula II”.
5.	Amend claim 20 by deleting”, preferably methyl or n-butyl” from the last two lines of the claim.
6.	Amend claim 22 to read as follows:
	22.	The method according to claim 20, characterized in that, in step (c-2), the base used is selected from inorganic bases or organic bases.
7.	Add new claim 23
	23.	The method according to claim 22, characterized in that the inorganic bases are selected from lithium hydroxide, sodium hydroxide, potassium hydroxide, sodium carbonate, potassium carbonate, sodium tert-butoxide, or potassium tert-butoxide; and the organic bases are selected from triethylamine, pyridine, p-dimethylaminopyridine, or diisopropylethylamine.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula II and processes of preparation.  The novel and nonobvious aspect of this invention involves the formula II.  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
	Applicant’s filing of a proper certified translation on 5 July 2022 has overcome the 35 USC 102 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					10 August 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600